In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated April 20, 2009, which denied, as untimely, his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying, as untimely, the defendant’s motion for summary judgment dismissing the complaint. The excuses proffered by the defendant were insufficient to constitute good cause for *626the delay in making his motion (see CPLR 3212 [a]; Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]; Brill v City of New York, 2 NY3d 648, 652 [2004]; Baldessari v Caines, 61 AD3d 904, 905 [2009]; Giudice v Green 292 Madison, LLC, 50 AD3d 506 [2008]).
In any event, summary judgment would not have been properly awarded to the defendant on the merits. Fisher, J.P., Balkin, Hall and Austin, JJ., concur.